Case 2:20-cv-01917-PA-GJS Document 7 Filed 05/14/20 Page 1 of 1 Page ID #:56


 1
 2
 3
 4
 5
 6
 7
 8
                          UNITED STATES DISTRICT COURT
 9
                         CENTRAL DISTRICT OF CALIFORNIA
10
11    ANTONE PRESLEY,
                                                Case No. 2:20-cv-01817-PA (GJS)
12                 Petitioner
13           v.                                 JUDGMENT
14    WARDEN R.C. JOHNSON,
15                 Respondent.
16
17
18         Pursuant to the Court’s Order: Dismissing Petition With Prejudice For
19   Untimeliness; And Denying Certificate Of Appealability,
20
21         IT IS ADJUDGED that the above-captioned case is dismissed with prejudice.
22
23   DATED: May 14, 2020
24
25                                          ___________________________________
                                            PERCY ANDERSON
26
                                            UNITED STATES DISTRICT JUDGE
27
28
